                   Case 20-11768-CSS              Doc 362        Filed 08/18/20         Page 1 of 14




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


--------------------------------------------------------- x
In re:                                                    : Chapter 11
                                                          :
                                              1
Lucky Brand Dungarees, LLC, et al.,                       : Case No. 20-11768 (CSS)
                                                          :
                                 Debtors.                 : (Jointly Administered)
                                                          :
--------------------------------------------------------- : Ref. Docket Nos. 318 & 338
                                                          x

                                            AFFIDAVIT OF SERVICE

STATE OF NEW YORK                    )
                                     ) ss.:
COUNTY OF NASSAU )

ALISON MOODIE, being duly sworn, deposes and says:

1.      I am employed as a Senior Case Manager by Epiq Corporate Restructuring, LLC, located at
        1985 Marcus Avenue, Suite 200, Lake Success, NY 10042. I am over the age of eighteen
        years and am not a party to the above-captioned action.

2.      On August 11, 2020, I caused to be served the:

        a) “Notice of Agenda of Matters Scheduled for Hearing on August 12, 2020 at 10:00 A.M.
           (ET),” dated August 10, 2020 [Docket No. 318],

        b) “Notice of Amended2 Agenda of Matters Scheduled for Hearing on August 12, 2020 at
           10:00 A.M. (ET),” dated August 11, 2020 [Docket No. 338],

            by causing true and correct copies to be:

                a. enclosed securely in separate postage pre-paid envelopes and delivered
                   via overnight mail to those parties listed on the annexed Exhibit A,


1
     The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
     Lucky Brand Dungarees, LLC (3823), LBD Parent Holdings, LLC (4563), Lucky Brand Dungarees Stores, LLC
     (7295), Lucky PR, LLC (9578), and LBD Intermediate Holdings, LLC (7702). The Debtors’ address is 540 S
     Santa Fe Avenue, Los Angeles, California 90013.
            Case 20-11768-CSS         Doc 362     Filed 08/18/20     Page 2 of 14




          b. delivered via electronic mail to those parties listed on the annexed Exhibit B,

          c. delivered via facsimile to those parties listed on the annexed Exhibit C.


3.    All envelopes utilized in the service of the foregoing contained the following legend:
      “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
      ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”


                                                                   /s/ Alison Moodie
                                                                   Alison Moodie

 Sworn to before me this
 17th day of August, 2020
 /s/ Panagiota Manatakis
 Notary Public, State of New York
 No. 01MA6221096
 Qualified in Queens County
 Commission Expires April 26, 2022
Case 20-11768-CSS   Doc 362   Filed 08/18/20   Page 3 of 14




                    EXHIBIT A
                                                     Lucky Brand
                           Case 20-11768-CSS       Doc 362 Filed 08/18/20
                                                    Service List
                                                                                 Page 4 of 14

Claim Name                               Address Information
INTERNAL REVENUE SERVICE                 CENTRALIZED INSOLVENCY OPERATION PO BOX 7346 PHILADELPHIA PA 19101-7346
INTERNAL REVENUE SERVICE                 CENTRALIZED INSOLVENCY OPERATION 2970 MARKET ST MAIL STOP 5 Q30 133
                                         PHILADELPHIA PA 19104-5016
JULIET SARKESSIAN                        U.S. TRUSTEE 211 EAST MEADE ST. PHILADELPHIA PA 19118
LINEBARGER GOGGAN BLAIR & SAMPSON, LLP   (COUNSEL TO SAN MARCOS CISD) ATTN: DIANE WADE SANDERS PO BOX 17428 AUSTIN TX
                                         78760




                                Total Creditor count 4




Epiq Corporate Restructuring, LLC                                                                         Page 1 OF 1
Case 20-11768-CSS    Doc 362   Filed 08/18/20   Page 5 of 14




           LBR – AGENDA – DI 318 & 338 OND

              SLTS GRAND AVENUE II LP
                 ATTN: JASON KASAL
              2021 SPRING RD., SUITE 200
                    OAK BROOK, IL 60523


           LBR – AGENDA – DI 318 & 338 OND

               CHUBB GLOBAL CASUALTY
              1133 AVE OF THE AMERICAS
                 NEW YORK, NY 10036
Case 20-11768-CSS   Doc 362   Filed 08/18/20   Page 6 of 14




                    EXHIBIT B
         Case 20-11768-CSS          Doc 362      Filed 08/18/20    Page 7 of 14
                             Lucky Brand Dungarees, LLC, et al.,
                                         Email List



             Creditor Name                                 Email
                                           JOSEPH.HOPE@BROOKFIELDPROPERTIESRETAIL.
                                           COM;
                                           JULIE.BOWDEN@BROOKFIELDPROPERTIESRETAI
BROOKFIELD                                 L.COM
                                           CHRISTINE_MONA@BUSANAGROUP.COM;
BUSANA APPAREL PTE LTD                     SGOYAL@BUSANAGROUP.COM
HIRDARAMANI INTERNATIONAL
EXPORTS(PVT)LT                             AROON@HIRDARAMANI.COM
INT, S.A.                                  SHELLY@INTTRADINGUSA.COM

ORIT TRADING LANKA (PVT) LTD               MODITHA@ORITSL.COM; AJITH@ORITSL.COM
RED & BLUE INTERNATIONAL CO., LTD.         JERRY.TING@AGI-LIMITED.COM
                                           JOYKIM@UBASEINTERNATIONAL.COM;
UBASE INTERNATIONAL, INC.                  YONGKIM@UBASEINTERNATIONAL.COM
                                           USTPREGION03.WL.ECF@USDOJ.GOV;
OFFICE OF THE UNITED STATES TRUSTEE        juliet.m.sarkessian@usdoj.gov
                                           ksimard@choate.com;
WELLS FARGO BANK, NA AS ADMIN AGENT        Maggie.Townsend@wellsfargo.com
WELLS FARGO BANK, NA AS TERM AGENT         wolfje@gtlaw.com
                                           thomas.califano@dlapiper.com;
                                           shmuel.klahr@dlapiper.com ;
LANTERN CAPITAL PARTNERS                   tommy.felix@dlapiper.com
HILCO MERCHANT RESOURCES LLC               hollysnow@paulhastings.com
CLOVER HOLDERS II, LLC                     collins@rlf.com

WILMINGTON TRUST, NA AS ADMIN AGENT antone.little@alston.com

WILMINGTON TRUST, NA AS ADMIN AGENT        david.wender@alston.com
BANCO POPULAR                              Rose.Dillon@popular.com
BANK OF HAWAII                             Glenda.Albano@boh.com
JP MORGAN CHASE CASH MANAGEMENT            jacqueline.f.davis@jpmorgan.com
WELLS FARGO CAPITAL FINANCE                Maggie.Townsend@wellsfargo.com
WELLS FARGO CASH MANAGEMENT                julie.yamauchi@wellsfargo.com
SECURITIES & EXCHANGE COMMISSION           help@sec.gov
SECURITIES & EXCHANGE COMMISSION           newyork@sec.gov
OFFICE OF THE UNITED STATES ATTORNEY       USADE.Press@usdoj.gov
                                           KCornish@paulweiss.com;
                                           eackerman@paulweiss.com;
                                           bbolin@paulweiss.com;
SPARC GROUP LLC AND ABG-LUCKY, LLC         jstricker@paulweiss.com
FEDERAL EXPRESS CORPORATION                BANKRUPTCY@FEDEX.COM
         Case 20-11768-CSS          Doc 362      Filed 08/18/20    Page 8 of 14
                             Lucky Brand Dungarees, LLC, et al.,
                                         Email List



JIING SHENG KNITTING CO LTD                KINGHO@MAIL.JMKNIT.COM
RONALD M. TUCKER                           rtucker@simon.com
VICTOR A. SAHN, ESQ.                       vsahn@sulmeyerlaw.com
PAUL, WEISS, RIFKIND, WHARTON &
GARRISON LLP                               bhermann@paulweiss.com

                                           csamis@potteranderson.com;kgood@potterand
POTTER ANDERSON & CORROON LLP              erson.com;rmcneill@potteranderson.com
BROOKFIELD PROPERTIES RETAIL, INC. AS
AGENT                                      bk@brookfieldpropertiesretail.com
YCST                                       kcoyle@ycst.com;JMulvihill@ycst.com
                                           ksimard@choate.com;jfenn@choate.com;softed
CHOATE, HALL & STEWART LLP                 al@choate.com
                                           kgwynne@reedsmith.com;jangelo@reedsmith.c
REED SMITH LLP                             om
LAW OFFICE OF SUSAN E. KAUFMAN, LLC        skaufman@skaufmanlaw.com
                                           collins@rlf.com;merchant@rlf.com;schlauch@rlf
RICHARDS, LAYTON & FINGER, P.A.            .com
                                           haynesn@gtlaw.com;melorod@gtlaw.com;wolfj
GREENBERG TRAURIG, LLP                     e@gtlaw.com
OFFICE OF THE ATTORNEY GENERAL OF          jason.binford@oag.texas.gov;abigail.ryan@oag.t
TEXAS                                      exas.gov
MONZACK MERSKY BROWDER and
HOCHMAN, P.A.                              rmersky@monlaw.com
TROUTMAN PEPPER HAMILTON SANDERS           Douglas.Herrmann@troutman.com;Marcy.Smith
LLP                                        @troutman.com

MORRIS, NICHOLS, ARSHT & TUNNELL LLP       rdehney@mnat.com;jbarsalona@mnat.com

BURR & FORMAN LLP                          jfalgowski@burr.com;jhaithcock@burr.com
PERDUE, BRANDON, FIELDER, COLLINS &
MOTT, L.L.P.                               osonik@pbfcm.com
OFFICE OF THE ATTORNEY GENERAL OF
TEXAS                                      layla.milligan@oag.texas.gov
PRYOR CASHMAN LLP                          rbeacher@pryorcashman.com

MCCREARY, VESELKA, BRAGG & ALLEN, P.C.     tleday@mvbalaw.com
LINEBARGER GOGGAN BLAIR & SAMPSON,
LLP                                        dallas.bankruptcy@publicans.com
BARCLAY DAMON LLP                          knewman@barclaydamon.com
BARCLAY DAMON LLP                          sfleischer@barclaydamon.com
THOMPSON HINE LLP                          Louis.Solimine@ThompsonHine.com
         Case 20-11768-CSS       Doc 362      Filed 08/18/20    Page 9 of 14
                          Lucky Brand Dungarees, LLC, et al.,
                                      Email List



NOLD MUCHINSKY PLLC                     tstone@noldmuchlaw.com
                                        heilmanl@ballardspahr.com;roglenl@ballardspa
BALLARD SPAHR LLP                       hr.com
KURTZMAN STEADY, LLC                    kurtzman@kurtzmansteady.com
                                        kbifferato@connollygallagher.com;kconlan@con
CONNOLLY GALLAGHER LLP                  nollygallagher.com
                                        KDWBankruptcyDepartment@kelleydrye.com;rl
                                        ehane@kelleydrye.com;jraviele@kelleydrye.co
KELLEY DRYE & WARREN LLP                m;dkatsionis@kelleydrye.com
LINEBARGER GOGGAN BLAIR & SAMPSON,
LLP                                     houston_bankruptcy@publicans.com
GOODKIN LAW GROUP, APC                  mshakouri@goodkinlaw.com
SINGER & LEVICK, P.C.                   mshriro@singerlevick.com
                                        egoldstein@goodwin.com;lwilliams@goodwin.c
                                        om;bankruptcy@goodwin.com;bankruptcyparal
SHIPMAN & GOODWIN LLP                   egal@goodwin.com
CLARK & TREVITHICK                      lhorowitz@clarktrev.com
                                        vmoody@goulstonstorrs.com;tcarter@goulston
GOULSTON & STORRS PC                    storrs.com
                                        Patrick.Jackson@faegredrinker.com;Michael.Po
FAEGRE DRINKER BIDDLE & REATH LLP       mpeo@faegredrinker.com
COZEN O’CONNOR                          tfrancella@cozen.com

                                        Sungjin.Hwang@limnexus.com;James.Till@limn
LIMNEXUS LLP                            exus.com;Jed.Donaldson@limnexus.com
TRAVIS COUNTY ATTORNEY                  Jason.Starks@traviscountytx.gov
BEWLEY, LASSLEBEN & MILLER, LLP         ernie.park@bewleylaw.com
MEYERS, ROMAN, FRIEDBERG & LEWIS LPA    dneumann@meyersroman.com
                                        Tarr@BlankRome.com;
BLANK ROME LLP                          EZucker@BlankRome.com
SPECTOR & COX, PLLC                     hspector@spectorcox.com
MONZACK MERSKY BROWDER AND
HOCHMAN, P.A.                           rmersky@monlaw.com
JACK SHRUM, P.A                         Jshrum@jshrumlaw.com
TN ATTORNEY GENERAL'S OFFICE            AGBankDelaware@ag.tn.gov
PAHL & MCCAY                            crobertson@pahl-mccay.com
HONIGMAN LLP                            llichtman@honigman.com
MARICOPA COUNTY ATTORNEY'S OFFICE       muthigk@mcao.maricopa.gov
                                        bsandler@pszjlaw.com;jpomerantz@pszjlaw.co
PACHULSKI STANG ZIEHL & JONES LLP       m;crobinson@pszjlaw.com
EDWARDS MAXSON MAGO & MACAULAY,
LLP                                     dnewman@em3law.com
        Case 20-11768-CSS        Doc 362      Filed 08/18/20     Page 10 of 14
                           Lucky Brand Dungarees, LLC, et al.,
                                       Email List



                                         nferland@barclaydamon.com;
BARCLAY DAMON LLP                        imarkus@barclaydamon.com
LAW OFFICE OF SUSAN E. KAUFMAN, LLC      skaufman@skaufmanlaw.com
LANDIS RATH & COBB LLP                   mumford@lrclaw.com;jenner@lrclaw.com
ICE MILLER LLP                           Daniel.Swetnam@icemiller.com
DOSHI LEGAL GROUP, P.C.                  amish@doshilegal.com

                                         dnewman@em3law.com;
                                         steven.caponi@klgates.com;
Edwards Maxson Mago & Macaulay, LLP      mathew.goeller@klgates.com
                  Case 20-11768-CSS              Doc 362   Filed 08/18/20    Page 11 of 14
                                      Lucky Brand Dungarees, LLC
                                               Additional Email List


Affected Parites                                      Email Info.
Oracle America, Inc., successor in interest to
MICROS Systems, Inc., and NetSuite, Inc.              jhuggett@margolisedelstein.com
                                                      steven.caponi@klgates.com
K&LGates LLP
                                                      mathew.goeller@klgates.com
Edwards Maxson Mago & Macaulay, LLP                   dnewman@em3law.com
MONZACK MERSKY BROWDER,
AND HOCHMAN, P.A                                      rmersky@monlaw.com
GTT Communications, Inc.                              nowak@marcus-shapira.com

he Taubman Landlords                                  aconway@taubman.com

Cigna Entities                                        jwisler@connollygallagher.com
Oracle America, Inc., successor in interest to
MICROS Systems, Inc., and NetSuite, Inc.              E-mail: jhuggett@margolisedelstein.com
360i LLC                                              Email: mparry@mosessinger.com
                                                      rpalacio@ashbygeddes.com ;
salesforce.com, Inc                                   Tgaa@bbslaw.com
DDR Deer Park Town Center, LLC, Federal
Realty Investment Trust, Galleria Mall
Investors LP, PGIM Real Estate, Starwood
Retail Partners LLC, The Forbes Company,              branchd@ballardspahr.com
and The Macerich Company                              simonjm@ballardspahr.com
Bunzl Retail Services, LLC f/k/a Diversified
Distribution Systems, LLC
                                                      dfarrell@thompsoncoburn.com
Rem Optical Company, Inc                              abarron@bhb.com
Sagemore Management Company, LLC                       csantaniello@cohenseglias.com
Riverwalk Marketplace (New Orleans) LLC               rmersky@monlaw.com
Case 20-11768-CSS   Doc 362   Filed 08/18/20   Page 12 of 14




                    EXHIBIT C
        Case 20-11768-CSS        Doc 362      Filed 08/18/20     Page 13 of 14
                           Lucky Brand Dungarees, LLC, et al.,
                                    Fax Service List



claim_nm                                                 fax_memo
RED & BLUE INTERNATIONAL CO., LTD.                       852-3460-3322
ORIT TRADING LANKA (PVT) LTD                             94112346376
HIRDARAMANI INTERNATIONAL EXPORTS (PVT) LT               94-11-244-6135
SIMON PROPERTY GROUP, INC.                               317-263-7901
SULMEYERKUPETZ, APC                                      213-629-4520
PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP             212-757-3990
POTTER ANDERSON & CORROON LLP                            302-658-1192
BROOKFIELD PROPERTIES RETAIL, INC., AS AGENT             312-442-6374
CHOATE, HALL & STEWART LLP                               617-248-4000
REED SMITH LLP                                           302-778-7575
THE TAUBMAN COMPANY                                      248-258-7481
LAW OFFICE OF SUSAN E. KAUFMAN, LLC                      302-792-7420
GREENBERG TRAURIG, LLP                                   212-801-6400
GREENBERG TRAURIG, LLP                                   302-661-7360
GREENBERG TRAURIG, LLP                                   617-310-6001
OFFICE OF THE ATTORNEY GENERAL OF TEXAS                  512-936-1409
MONZACK MERSKY BROWDER AND HOCHMAN, P.A.                 302-656-2769
TROUTMAN PEPPER HAMILTON SANDERS LLP                     302-421-8390
MORRIS, NICHOLS, ARSHT & TUNNELL LLP                     302-658-3989
PERDUE, BRANDON, FIELDER, COLLINS & MOTT, L.L.P.         713-862-1429
OFFICE OF THE ATTORNEY GENERAL OF TEXAS                  512-936-1409
MCCREARY, VESELKA, BRAGG & ALLEN, P.C.                   512-323-3205
LINEBARGER GOGGAN BLAIR & SAMPSON, LLP                   469-221-5003
BARCLAY DAMON LLP                                        315-703-7349
BARCLAY DAMON LLP                                        212-784-5799
THOMPSON HINE LLP                                        513-241-4771
NOLD MUCHINSKY PLLC                                      888-371-4133
BALLARD SPAHR LLP                                        302-252-4466
SINGER & LEVICK, P.C.                                    972-380-5748
SHIPMAN & GOODWIN LLP                                    860-251-5218
SHIPMAN & GOODWIN LLP                                    860-251-5218
CLARK & TREVITHICK                                       213-624-9441
FAEGRE DRINKER BIDDLE & REATH LLP                        302-467-4201
FAEGRE DRINKER BIDDLE & REATH LLP                        212-248-3141
COZEN O'CONNOR                                           302-295-2013
LIMNEXUS LLP                                             213-955-9511
BEWLEY, LASSLEBEN & MILLER, LLP                          562-309-8063
MEYERES, ROMAN, FRIEDBERG & LEWIS LPA                    216-831-0542
BLANK ROME LLP                                           212-885-5001
SPECTOR & COX, PLLC                                      214-237-3380
MONZACK MERSKY BROWDER AND HOCHMAN, P.A.                 302-656-2769
        Case 20-11768-CSS       Doc 362      Filed 08/18/20     Page 14 of 14
                          Lucky Brand Dungarees, LLC, et al.,
                                   Fax Service List



JACK SHRUM, P.A.                                        302-543-6386
TENNESSEE ATTORNEY GENERAL                              615-741-3334
PAHL & MCCAY                                            408-286-5722
HONIGMAN LLP                                            313-465-7591
PACHULSKI STANG ZIEHL & JONES LLP                       302-652-4400
LAW OFFICE OF SUSAN E. KAUFMAN, LLC                     302-792-7420
LANDIS RATH & COBB LLP                                  302-467-4450
ICE MILLER                                              614-224-3568
K&L GATES LLP                                           302-416-7020
